Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 1 of 27 PageID #: 85



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ELIYAMMA JOSE,                                                   19 Civ. 4583 (MKB) (ST)

                                                     Plaintiff,

                           -against-                              ANSWER WITH
                                                                  AFFIRMATIVE DEFENSES
 CHINNAMMA JOSHUA, JACOB JOSHUA,
 PHILIP JOSHUA, ASHA JOSHUA, FINNEY
 JOSHUA, BEENA JOSHUA, BINNY KOSHY, and
 BETSY KOSHY,

                                                 Defendants.


       Defendants CHINNAMMA JOSHUA, JACOB JOSHUA, PHILIP JOSHUA, ASHA

JOSHUA, FINNEY JOSHUA, BEENA JOSHUA, BINNY KOSHY, and BETSY KOSHY, by their

attorneys, The McKew Law Firm, PLLC and Mintz & Gold LLP, for their answer to the Complaint

filed August 8, 2019 (the “Complaint”), allege as follows:

       1.      Admit that Ms. Jose actively sought from India her employment by Chinnamma

Joshua in the U.S., that Ms. Jose willingly, voluntarily, and without coercion traveled alone to the

U.S., that Ms. Jose happily resided without coercion with Chinnamma Joshua and Jacob Joshua

and then Binny Koshy and Betsy Koshy, that Ms. Jose was loved and treated with respect by all

Defendants and their children, that before and during her time in the U.S., Ms. Jose expressed that

she wanted to live in the U.S., that she enjoyed her lifestyle and the people in the U.S., the family

members she lived with, and she did not want to return to India, that Ms. Jose wanted a “green

card” so she could lawfully and permanently remain in the U.S., that Ms. Jose asked Chinnamma

Joshua and Binny Koshy to hold her passport for safekeeping, that Ms. Jose always had her Indian

identification card, that she always had access to her passport, that at most relevant times she had

a copy of her passport and after 2015 her actual passport in her possession, that an expired passport

would be valid for her travel to India, and otherwise deny the allegations contained in paragraph 1
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 2 of 27 PageID #: 86




of the Complaint.

       2.        Admit that Ms. Jose was employed and paid by Chinnamma Joshua and Jacob

Joshua from on or about May 24, 2009 through on or about October 31, 2010 and by Binny Koshy

and Betsy Koshy from on or about November 1, 2010 to on or about August 9, 2018, that during

these periods, Ms. Jose received without charge inter alia meals, lodging, clothing, personal and

hygienic necessities, domestic and international calls, medical, ophthalmological, and dental care,

and prescription and over-the-counter medicine, that Ms. Jose regularly attended her church

services on Saturdays, Sundays and holidays without any supervision, that Ms. Jose arranged her

own work schedule of more than 2.5 hours and less than 5 hours a weekday, that Ms. Jose

communicated almost daily with her family and others by telephone, Whatsapp, Skype, and

Facetime, that Ms. Jose relaxed or slept in the afternoons and frequently took afternoon and

evening walks in the neighborhood by herself or with Chinnamma, that Ms. Jose always had her

Indian identification card, that Ms. Jose had access to her passport at all times, and that Ms. Jose

was free to leave the Defendants’ homes and the U.S. at all times, and otherwise deny the

allegations contained in paragraph 2 of the Complaint.

       3.        Admit that special agents from the Federal Bureau of Investigation (“FBI”) visited

and interviewed Ms. Jose in 2013 at the Koshys’ home, 2015 at Finney Joshua’s and Beena

Joshua’s home, and on August 9, 2018 at the Koshys’ home, and that on the latter date Ms. Jose

departed with the special agents, and otherwise deny the allegations contained in paragraph 3 of

the Complaint.

       4.        Respond that the allegation of paragraph 4 constitutes a legal conclusion as to which

no response is necessary and in any event deny that legal conclusion.

       5.        Deny the allegations contained in paragraph 5 of the Complaint.

       6.        Admit the allegations contained in paragraph 6 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 3 of 27 PageID #: 87




       7.      Deny knowledge or information sufficient to form a belief with regard to the truth

of the allegations contained in paragraph 7 of the Complaint.

       8.      Admit that defendants Chinnamma Joshua and Jacob Joshua are married, that they

reside in Roslyn Heights, New York, and that Ms. Jose was employed and paid as a household

employee by Defendants Chinnamma Joshua and Jacob Joshua from on or about May 24, 2009

through on or about October 31, 2010, and otherwise deny the allegations contained in paragraph

8 of the Complaint.

       9.      Admit that Philip Joshua is the son of Chinnamma Joshua and Jacob Joshua, that

Philip Joshua is married to Asha Joshua, that Philip Joshua and Asha Joshua have three children,

that they reside with Chinnamma Joshua and Jacob Joshua in Roslyn Heights, New York, and

otherwise deny the allegations contained in paragraph 9 of the Complaint.

       10.     Admit that Betsy Koshy is the daughter of Chinnamma Joshua and Jacob Joshua,

that Betsy Koshy is married to Binny Koshy, that they have three children and reside in Albertson,

New York, that Ms. Jose was employed and paid as a household employee by Binny Koshy and

Betsy Koshy from on or about November 1, 2010 to on or about August 9, 2018, and otherwise

deny the allegations contained in paragraph 10 of the Complaint.

       11.     Admit that Finney Joshua is the son of Chinnamma Joshua and Jacob Joshua, that

Finney Joshua is married to Beena Joshua, that they have two children and reside in Roslyn, New

York, and otherwise deny the allegations contained in paragraph 11 of the Complaint.

       12.     Deny knowledge or information sufficient to form a belief with regard to the truth

of the allegations contained in paragraph 12 of the Complaint.

       13.     Deny the allegations contained in paragraph 13 of the Complaint.

       14.     Deny knowledge or information sufficient to form a belief with regard to the truth

of the allegations contained in paragraph 14 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 4 of 27 PageID #: 88




       15.       Deny the allegations contained in paragraph 15 of the Complaint.

       16.       Admit that Ms. Jose traveled to New York from India on May 24, 2009, and

otherwise deny the allegations contained in paragraph 16 of the Complaint.

       17.       Admit that on May 24, 2009 Ms. Jose was picked up at John F. Kennedy Airport

and driven to the home occupied by Chinnamma Joshua and Jacob Joshua and Philip Joshua and

Asha Joshua and their three children, and otherwise deny the allegations contained in paragraph

17 of the Complaint.

       18.       Deny the allegations contained in paragraph 18 of the Complaint.

       19.       Admit that Ms. Jose was employed by Chinnamma Joshua and Jacob Joshua from

on or about May 24, 2009 through on or about October 31, 2010 as a paid household employee in

a residence not owned by them, and otherwise deny the allegations contained in paragraph 19 of

the Complaint.

       20.       Admit that from on or about May 24, 2009 through on or about October 31, 2010

Ms. Jose voluntarily began her days at about 7:30 a.m. with prayer and tea followed by having

breakfast at the kitchen island with Chinnamma Joshua and Jacob Joshua, and otherwise deny the

allegations contained in paragraph 20 of the Complaint.

       21.       Admit that from on or about May 24, 2009 through on or about October 31, 2010

members of the Chinnamma Joshua’s and Jacob Joshua’s household including Ms. Jose cooked

certain meals in a separate and fully outfitted kitchen built in space with heat that was originally

the home’s garage to prevent the children with multiple severe food allergies from suffering

potentially fatal reactions to food being prepared, and otherwise deny the allegations contained in

paragraph 21 of the Complaint.

       22.       Admit that from on or about May 24, 2009 through on or about October 31, 2010

Ms. Jose and Chinnamma Joshua together prepared breakfast for Ms. Jose, Chinnamma Joshua,
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 5 of 27 PageID #: 89




and Jacob Joshua, that Asha Joshua prepared breakfast for herself, Philip Joshua and their three

children, that Ms. Jose ate breakfast at the kitchen island with Chinnamma Joshua and Jacob

Joshua, and otherwise deny the allegations contained in paragraph 22 of the Complaint.

       23.     Admit that from on or about May 24, 2009 through on or about October 31, 2010,

on two or three workweek days after breakfast Ms. Jose and Chinnamma Joshua and, at times,

Jacob Joshua, would together prepare Indian lunch and dinner meals in advance for only Ms. Jose,

Chinnamma Joshua and Jacob Joshua, that Asha Joshua would prepare all meals for herself, Philip

Joshua, and her three children, that Ms. Jose never prepared food for Finney Joshua and Beena

Joshua, and otherwise deny the allegations contained in paragraph 23 of the Complaint.

       24.     Admit that from on or about May 24, 2009 through on or about October 31, 2010,

household chores were the equal responsibility of all household members except Ms. Jose, and

otherwise deny the allegations contained in paragraph 24 of the Complaint.

       25.     Admit that from on or about May 24, 2009 through on or about October 31, 2010

Ms. Jose’s afternoons were free to do as she pleased, that Ms. Jose relaxed or slept in the afternoons

and frequently took afternoon and evening walks in the neighborhood by herself or with

Chinnamma, and otherwise deny the allegations contained in paragraph 25 of the Complaint.

       26.     Admit that from on or about May 24, 2009 through on or about October 31, 2010,

on workweek evenings Ms. Jose reheated previously prepared meals for Chinnamma Joshua, Jacob

Joshua, and herself except once a week when Beena Joshua would prepare and deliver home-made

Indian dinners to her in-laws’ residence and when the family brought home pizza or meals from

Wendy’s and when meals were provided by a caterer and when the family dined out, that all

household members were responsible for loading the dishwasher which was run every day, that

the floors were cleaned with a vacuum cleaner, broom or mop when needed and primarily by others

and never by scrubbing on hands and knees, and otherwise deny the allegations contained in
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 6 of 27 PageID #: 90




paragraph 26 of the Complaint.

       27.     Admit that from on or about May 24, 2009 through on or about October 31, 2010

Ms. Jose had full access and freedom to wash and shower herself each day and was provided with

unrestricted use of toiletries, and otherwise deny the allegations contained in paragraph 27 of the

Complaint.

       28.     Admit that from on or about May 24, 2009 through on or about October 31, 2010

Ms. Jose slept in her own bedroom with a bed and closet but shared a full bathroom with the two

youngest children of Philip Joshua and Asha Joshua, and otherwise deny the allegations contained

in paragraph 28 of the Complaint.

       29.     Admit that Ms. Jose was always enthusiastic, cheerful, well-rested, and thankful,

and otherwise deny the allegations contained in paragraph 29 of the Complaint.

       30.     Admit that from on or about May 24, 2009 through on or about October 31, 2010

in the summer Chinnamma Joshua enjoyed tending to her small family garden raising bean, okra,

eggplant, cucumber, and bitter gourd, many of which were in planting pots, that Ms. Jose enjoyed

watching Chinnamma Joshua tending her garden and occasionally voluntarily assisted Chinnamma

Joshua with watering and gathering vegetables, that a landscaper was employed to maintain the

yard and garden, and otherwise deny the allegations contained in paragraph 30 of the Complaint.

       31.     Admit that from on or about May 24, 2009 through on or about October 31, 2010

day laborers and not Ms. Jose were employed to shovel snow from the driveway and walkways,

that the garage had heat, and otherwise deny the allegations contained in paragraph 31 of the

Complaint.

       32.     Admit that in or around late 2009 Ms. Jose, Chinnamma Joshua and other family

members provided refreshments to builders renovating the home of Chinnamma Joshua, Jacob

Joshua, Philip Joshua, and Asha Joshua, and their three children, admit that Chinnamma Joshua,
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 7 of 27 PageID #: 91




licensed by New York State as registered nurse for thirty years beginning in 1985 and working at

a hospital in the neonatal intensive care unit (“NICU”), and in a house stocked with anti-bacterial

medicinal remedies and Band-Aids knows that properly treating injuries should never involve the

use of onions, and otherwise deny the allegations contained in paragraph 32 of the Complaint.

       33.     Admit that from on or about May 24, 2009 through on or about August 8, 2018 Ms.

Jose was driven to and from her preferred church by the Defendants or by Ms. Jose’s friends from

church for Saturday and Sunday services, special church meetings, retirements, birthday

luncheons, and Christmas, Thanksgiving, and New Year’s Eve fellowships, most morning and

evening services each of the 40 days and 21 days of fasting and prayer services, that the church

provided her with a headset that broadcast a Malayalam translation of the service, that she received

pastoral visits at home from up to six pastors, and otherwise deny the allegations contained in

paragraph 33 of the Complaint.

       34.     Admit that Binny Koshy and Betsy Koshy did not need to hire Ms. Jose as a

household employee, that for the benefit of their newborn child, Binny Koshy and Betsy Koshy

wanted a household employee that spoke English, that Ms. Jose persuaded Binny Koshy and Betsy

Koshy to house and employ her in their residence as a paid household worker all as a favor to

facilitate Ms. Jose’s application for a “green card,” and, upon the advice of legal counsel, for Binny

Koshy and Betsy Koshy to be Ms. Jose’s sponsor of her “green card” application, and otherwise

deny the allegations contained in paragraph 34 of the Complaint.

       35.     Admit that from on or about November 1, 2010 to on or about August 9, 2018 Ms.

Jose’s alarm was set for 7:00 a.m. each day, that she usually arrived in the family room or kitchen

at about 7:30 a.m., that she prepared one meal of Indian food only twice a week for herself and

occasionally Binny Koshy, that Betsy Koshy prepared or arranged for the remaining meals for

herself and the Koshys’ two oldest children, that Ms. Jose would care for the youngest Koshy child
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 8 of 27 PageID #: 92




often with the assistance of Chinnamma Joshua, a NICU nurse, when Betsy Koshy was not on

maternity leave or not home from her job as a school teacher after school, on holidays, and during

the summer months, and when Chinnamma Joshua was not staying in the residence to care for the

child during her first three weeks at home, and when the youngest child was not attending her

daycare program beginning in August 2013, and when the youngest child was not attending

kindergarten and not attending an afterschool program beginning in 2015, and when the family

was not on vacation, that Ms. Jose would care for the youngest Koshy child often with the

assistance of Chinnamma Joshua, that Ms. Jose cleaned her own laundry and sometimes the

children’s laundry, that the household cleaning was performed by a cleaning woman employed by

the Koshys, that Ms. Jose picked up the youngest child from school one block away from the

residence and only after September 2016 and only when it was not raining or snowing, and only

when a family friend was not driving her home, that the Koshys’ two oldest children attended

school full time, that the Koshys’ two oldest children were dropped off at school by Binny Koshy,

that a woman was employed to pick up the Koshys’ two oldest children from school and watch

them after school until the year they began middle school, that after middle school the two oldest

children, that Ms. Jose did not pick up the Koshys’ two oldest children from school or their

extracurricular activities, that the Koshys’ two oldest children prepared their own weekday

breakfasts, that in evenings Ms. Jose would assist Betsy Koshy to warm up dinner and to clean

the kitchen after dinner, that Ms. Jose would often took walks in the neighborhood by herself or

with the family dog with whom she enjoyed walking, and otherwise deny the allegations contained

in paragraph 35 of the Complaint.

       36.     Admit that from on or about November 1, 2010 to on or about the summer of 2013,

twice a week Ms. Jose was driven to the residence of Chinnamma Joshua and Jacob Joshua and

Ms. Jose and Chinnamma Joshua and, at times, Jacob Joshua, together would spend no more than
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 9 of 27 PageID #: 93




three hours preparing Indian lunch and dinner meals in advance for only Ms. Jose, Chinnamma

Joshua and Jacob Joshua, that Ms. Jose was paid for the services she provided to Chinnamma

Joshua and Jacob Joshua during this time as she wanted to earn extra money, and otherwise deny

the allegations contained in paragraph 36 of the Complaint.

       37.     Admit that from on or about summer of 2013 to on or about August 9, 2018, Ms.

Jose worked exclusively in the Koshys’ home, and otherwise deny the allegations contained in

paragraph 37 of the Complaint.

       38.     Admit that Ms. Jose was loved and respected by all the Defendants and their

children, that all the Defendants and their children treated Ms. Jose with the utmost respect and as

a loved member of the extended family, that Ms. Jose was addressed by Chinnamma Joshua and

Jacob Joshua as Eliyamma and all other Defendants and their children as “Aunty,” and otherwise

deny the allegations contained in paragraph 38 of the Complaint.

       39.     Admit that Ms. Jose was employed by Binny Koshy and Betsy Koshy until on or

about August 9, 2018, that law enforcement officers arrived at the Koshys’ home in the summer

of 2013, privately interviewed Ms. Jose, inspected her living arrangements, and Ms. Jose departed

with the special agents, and otherwise deny the allegations contained in paragraph 39 of the

Complaint.

       40.     Deny the allegations contained in paragraph 40 of the Complaint.

       41.     Admit that Binny Joshua and Betsy Koshy directly paid legal fees of up to $4,000

to a law firm to facilitate Ms. Jose’s “green card” application, that Chinnamma Joshua paid Ms.

Jose $1,655.00 representing the total amount Ms. Jose was underpaid over seventeen months

because of an innocent miscalculation arising from the conversion of rupees to US dollars, and

otherwise deny the allegations contained in paragraph 41 of the Complaint.

       42.     Admit that from about February 2015 to about March 2016 Ms. Jose and the Koshy
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 10 of 27 PageID #: 94




 family were guests in the home of Finney Joshua and Beena Joshua while construction was being

 performed on the Koshys’ home, that there were two bedrooms in the finished basement and Ms.

 Jose solely occupied one and the other was occupied by Binny Koshy and Betsy Koshy, that Ms.

 Jose performed no services for Finney Joshua, Beena Joshua or their two children, that Ms. Jose

 prepared one meal of Indian food only twice a week for herself and occasionally Binny Koshy,

 that Betsy Koshy prepared or arranged meals for herself and the Koshys’ two oldest children, that

 Ms. Jose would be with the household children when Finney Joshua, Beena Joshua, and Binny

 Koshy were at work, when Betsy Koshy was not home from her job as a school teacher after

 school, on holidays, and during the summer months, and when the youngest child was not

 attending kindergarten and not attending an afterschool program beginning in 2015, and when the

 family was not on vacation, that Ms. Jose cleaned her own laundry, that the household cleaning

 was performed by a cleaning woman, that the Koshys’ two oldest children attended school full

 time, that the Koshys’ two oldest children were dropped off at school by Binny Koshy, that a

 woman was employed to pick up the Koshys’ two oldest children from school and watch them

 after school until the year they began middle school, that after middle school the two oldest

 children, that Ms. Jose did not pick up the Koshys’ two oldest children from school or their

 extracurricular activities, that the Koshys’ two oldest children prepared their own weekday

 breakfasts, that in evenings Ms. Jose would assist Betsy Koshy to warm up dinner and to clean

 the kitchen after dinner, that Ms. Jose often took walks in the neighborhood by herself, with

 Chinnamma Joshua or with the family dog with whom she enjoyed walking, and otherwise deny

 the allegations contained in paragraph 42 of the Complaint.

        43.    Admit that in 2015, special agents from the FBI and detectives from the Nassau

 County Police Department arrived at the home of Finney Joshua and Beena Joshua, privately

 interviewed Ms. Jose, inspected her living arrangements, informed Binny Koshy and Betsy Koshy
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 11 of 27 PageID #: 95




 that they found no evidence of abuse or mistreatment of Ms. Jose, and then departed, and otherwise

 deny the allegations contained in paragraph 43 of the Complaint.

        44.     Deny knowledge or information sufficient to form a belief with regard to the truth

 of the allegations contained in paragraph 44 of the Complaint.

        45.     Admit that Ms. Jose was free to leave the households at any time, that Ms. Jose was

 happy with her life and work in the households, that Ms. Jose frequently took afternoon and

 evening walks in the neighborhood by herself, with Chinnamma Joshua or with the family dog

 with whom she enjoyed walking, that Ms. Jose communicated almost daily with her family and

 others by telephone, Whatsapp, Skype, or Facetime without limitation by the Defendants, that at

 the request of Ms. Jose, Chinnamma Joshua and then Binny Koshy safely stored her passport, that

 they had given her a copy of her passport upon her arrival with them, that she always had her

 Indian identification card, that she always had access to her passport, that in and after 2015, Ms.

 Jose had her passport in her possession, that Ms. Jose was driven to and from her preferred church

 by the Defendants or by Ms. Jose’s friends from church to attend Saturday and Sunday services,

 special church meetings, retirements, birthday luncheons, and Christmas, Thanksgiving, and New

 Year’s Eve fellowships, most morning and evening services each of the 40 days and 21 days of

 fasting and prayer services, Ms. Jose received pastoral visits at home from up to six pastors, and

 otherwise deny the allegations contained in paragraph 45 of the Complaint.

        46.     Admit that Ms. Jose was free to leave the households at any time, that Ms. Jose

 frequently took afternoon and evening walks in the neighborhood by herself, Chinnamma Joshua

 or with the family dog with whom she enjoyed walking, that Ms. Jose was not licensed to drive,

 she did not know how to drive, and she did not express any interest in learning to drive or in

 learning the English language, that Ms. Jose always had her Indian identification card, Ms. Jose

 always had access to her passport which at her request was held by either Chinnamma Joshua or
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 12 of 27 PageID #: 96




 Binny Koshy, that Ms. Jose had possession of her passport in and after 2015, than an expired

 passport would be valid for her travel to India, that Defendants offered to pay for a ticket to India

 for Ms. Jose but she declined the offers including the offer made after her father passed away in

 India, that Ms. Jose did not travel beyond Long Island, New York, at her own choosing, and

 otherwise deny the allegations contained in paragraph 46 of the Complaint.

        47.     Admit that Ms. Jose did not perform household work for the Defendants or their

 children on weekends, that Ms. Jose attended Saturday and Sunday church services, special church

 meetings, retirements, birthday luncheons, and Christmas, Thanksgiving, and New Year’s Eve

 fellowships, most morning and evening services each of the 40 days and 21 days of fasting and

 prayer services, that Ms. Jose enjoyed vacations when Defendants went on their vacations without

 her at least twice a year, and otherwise deny the allegations contained in paragraph 47 of the

 Complaint.

        48.     Admit that Ms. Jose was free to leave the households at any time, that Ms. Jose

 refused to leave the Koshy household when there came a time she was asked to do so and refused

 to return India when offered a paid flightto India,that Ms. Jose frequently took afternoon and

 evening walks in the neighborhood by herself, Chinnamma Joshua or with the family dog with

 whom she enjoyed walking and she greeted neighbors, that Ms. Jose had unrestricted access to

 telephone, Whatsapp, Skype, or Facetime to communicate with her family and others without

 limitation by the Defendants, that Ms. Jose freely communicated friends and acquaintances at the

 church and outside of church without interference by Chinnamma Joshua or the other Defendants,

 that Ms. Jose was occasionally driven to and from church by her friends, that her church friends

 often transported items from the U.S. to gift to Ms. Jose’s family in India, that Chinnamma Joshua

 sat next to Ms. Jose to assist with translations of the church service until translation headsets were

 made available to the Malayalam speaking congregants, and otherwise deny the allegations
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 13 of 27 PageID #: 97




 contained in paragraph 48 of the Complaint.

        49.     Deny the allegations contained in paragraph 49 of the Complaint.

        50.     Deny the allegations contained in paragraph 50 of the Complaint.

        51.     Admit that Chinnamma Joshua, a diabetic, twice suffered a vaso vagal attack and

 on one of those occasions she suffered bowel incontinence and upon regaining consciousness

 Chinnamma Joshua cleaned herself and the home with the help of family members and Ms. Jose,

 and otherwise deny the allegations contained in paragraph 51 of the Complaint.

        52.     Admit that Ms. Jose was provided with prescription and over-the-counter

 medications for her diabetes, hypertension, and other illnesses as needed, medical,

 ophthalmological, and dental care including visits to Queens General Hospital, an urgent care

 center in Hicksville, New York, an ophthalmologist, and physical therapists and otherwise deny

 the allegations contained in paragraph 52 of the Complaint.

        53.     Deny the allegations contained in paragraph 53 of the Complaint.

        54.     Deny the allegations contained in paragraph 54 of the Complaint.

        55.     Admit that Ms. Jose received from Defendants and their relatives and friends cash

 gifts for Mother’s Day, her birthday, Christmas, and other occasions, that Ms. Jose had sufficient

 cash to make church offerings every week, that for Ms. Jose the Defendants frequently purchased

 new clothing and footwear appropriate for each season and traditional Indian attire, that the

 Defendants would send clothing and toys to Ms. Jose’s children and grandchildren in India, and

 otherwise deny the allegations contained in paragraph 55 of the Complaint.

        56.     Admit that Chinnamma Joshua or Binny Koshy transmitted Ms. Jose’s earned

 wages to various accounts in India at the direction of Ms. Jose, that Ms. Jose often requested that

 her monthly wages be held and transmitted in bulk to avoid wire transfer fees for each payment,

 that Ms. Jose gave money to her friends in church to transport to India on her behalf, and otherwise
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 14 of 27 PageID #: 98




 deny the allegations contained in paragraph 56 of the Complaint.

        57.     Deny the allegations contained in paragraph 57 of the Complaint.

        58.     Deny the allegations contained in paragraph 58 of the Complaint.

        59.     Deny the allegations contained in paragraph 59 of the Complaint.

        60.     Admit that Ms. Jose earned wages from January 1, 2018 to August 9, 2018 which

 were being held by Binny Koshy at the direction of Ms. Jose, that Ms. Jose unexpectedly departed

 with special agents from the FBI on August 9, 2018 and with the Koshy’s iPad and house key

 without first providing Binny Koshy with payment instructions for transmittal of the earned wages,

 that Binny Koshy has not been subsequently contacted by Ms. Jose to provide him with payment

 instructions for transmittal of the earned wages, otherwise deny the allegations contained in

 paragraph 60 of the Complaint.

        61.     Deny the allegations contained in paragraph 61 of the Complaint.

        62.     Admit that Finney Joshua and Beena Joshua gifted $2,000 to Ms. Jose to be used

 towards the ministry work of her daughter’s husband in India, and otherwise deny the allegations

 contained in paragraph 62 of the Complaint.

        63.     Deny the allegations contained in paragraph 63 of the Complaint.

        64.     Admit that Ms. Jose was provided with the immigration attorney’s telephone

 number and address, that the “green card” application process was explained to Ms. Jose in detail

 in Malayalam, that Ms. Jose was unhappy and angry to learn that her “green card” application

 process would require a few more years than she thought it would require, that Ms. Jose was

 provided with copies of the correspondence between Asha Joshua, Binny Koshy and the

 immigration attorney, and otherwise deny the allegations contained in paragraph 64 of the

 Complaint.

        65.     Deny the allegations contained in paragraph 65 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 15 of 27 PageID #: 99




         66.     Admit that on August 9, 2018 special agents from the FBI arrived at the Koshy

 home, privately interviewed Ms. Jose and inspected her living arrangements, that for some time

 prior to the arrival of the agents the Koshy had asked Ms. Jose to either find other employment or

 return to India, that Ms. Jose did not want to leave the Koshy household because she said she like

 it there and did not want to go back to India, and that Ms. Jose departed with the special agents,

 and otherwise deny the allegations contained in paragraph 66 of the Complaint.

         67.     Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 66 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 67 of the Complaint.

         68.     Respond that the allegation of paragraph 68 constitutes a legal conclusion as to

 which no response is necessary and in any event deny that legal conclusion.

         69.     Respectfully refer the Court to the referenced provision of the U.S. Constitution for

 a full and accurate statement of its contents.

         70.     Respectfully refer the Court to the referenced statute for a full and accurate

 statement of its contents.

         71.     Deny the allegations contained in paragraph 71 of the Complaint

         72.     Deny the allegations contained in paragraph 72 of the Complaint and otherwise

 respectfully refer the Court to the referenced statute for a full and accurate statement of its contents.

         73.     Deny the allegations contained in paragraph 73 of the Complaint.

         74.     Deny the allegations contained in paragraph 74 of the Complaint.

         75.     Respond that the allegation of paragraph 75 constitutes a legal conclusion as to

 which no response is necessary and in any event deny that legal conclusion.

         76.     Deny the allegations contained in paragraph 76 of the Complaint.

         77.     Deny the allegations contained in paragraph 77 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 16 of 27 PageID #: 100




        78.     Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 77 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 78 of the Complaint.

        79.     Admit the allegations contained in paragraph 79 of the Complaint.

        80.     Deny the allegations contained in paragraph 80 of the Complaint.

        81.     Deny the allegations contained in paragraph 81 of the Complaint.

        82.     Deny the allegations contained in paragraph 82 of the Complaint.

        83.     Deny the allegations contained in paragraph 83 of the Complaint.

        84.     Admit the allegations contained in paragraph 84 of the Complaint.

        85.     Deny the allegations contained in paragraph 85 of the Complaint.

        86.     Respond that the allegation of paragraph 86 constitutes a legal conclusion as to

 which no response is necessary and in any event deny that legal conclusion.

        87.     Deny the allegations contained in paragraph 87 of the Complaint.

        88.     Deny the allegations contained in paragraph 88 of the Complaint.

        89.     Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 88 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 89 of the Complaint.

        90.     Admit that under 18 U.S.C. § 1590(a), it is unlawful to “knowingly recruit[],

 harbor[], transport[], provid[e], or obtain[] by any means, any person for labor or services in

 violation of this chapter…” and otherwise deny the allegations contained in paragraph 83 of the

 Complaint.

        91.     Deny the allegations contained in paragraph 91 of the Complaint.

        92.     Deny the allegations contained in paragraph 92 of the Complaint.

        93.     Deny the allegations contained in paragraph 93 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 17 of 27 PageID #: 101




        94.     Respond that the allegation of paragraph 94 constitutes a legal conclusion as to

 which no response is necessary and in any event deny that legal conclusion.

        95.     Deny the allegations contained in paragraph 95 of the Complaint.

        96.     Deny the allegations contained in paragraph 96 of the Complaint.

        97.     Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 96 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 97 of the Complaint.

        98.     Admit the allegations contained in paragraph 98 of the Complaint.

        99.     Deny the allegations contained in paragraph 99 of the Complaint.

        100.    Respond that the allegation of paragraph 94 constitutes a legal conclusion as to

 which no response is necessary and in any event deny that legal conclusion.

        101.    Deny the allegations contained in paragraph 101 of the Complaint.

        102.    Deny the allegations contained in paragraph 102 of the Complaint.

        103.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 102 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 103 of the Complaint.

        104.    Admit the allegations contained in paragraph 104 of the Complaint.

        105.    Deny the allegations contained in paragraph 105 of the Complaint.

        106.    Deny the allegations contained in paragraph 106 of the Complaint.

        107.    Respond that the allegation of paragraph 107 constitutes a legal conclusion as to

 which no response is necessary and in any event deny that legal conclusion.

        108.    Deny the allegations contained in paragraph 108 of the Complaint.

        109.    Deny the allegations contained in paragraph 109 of the Complaint.

        110.    Repeat and reallege each and every response to the allegations contained in
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 18 of 27 PageID #: 102




 paragraphs 1 to 109 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 110 of the Complaint.

        111.    Admit the allegations contained in paragraph 111 of the Complaint.

        112.    Deny the allegations contained in paragraph 112 of the Complaint.

        113.    Deny the allegations contained in paragraph 113 of the Complaint.

        114.    Deny the allegations contained in paragraph 114 of the Complaint.

        115.    Deny the allegations contained in paragraph 115 of the Complaint.

        116.    Deny the allegations contained in paragraph 116 of the Complaint.

        117.    Deny the allegations contained in paragraph 117 of the Complaint.

        118.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 117 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 118 of the Complaint.

        119.    Deny the allegations contained in paragraph 119 of the Complaint.

        120.    Deny the allegations contained in paragraph 120 of the Complaint.

        121.    Deny the allegations contained in paragraph 121 of the Complaint.

        122.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 121 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 122 of the Complaint.

        123.    Deny the allegations contained in paragraph 123 of the Complaint.

        124.    Deny the allegations contained in paragraph 124 of the Complaint.

        125.    Deny the allegations contained in paragraph 125 of the Complaint.

        126.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 125 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 126 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 19 of 27 PageID #: 103




        127.    Admit the allegations contained in paragraph 127 of the Complaint.

        128.    Deny the allegations contained in paragraph 128 of the Complaint.

        129.    Deny the allegations contained in paragraph 129 of the Complaint.

        130.    Deny the allegations contained in paragraph 130 of the Complaint.

        131.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 130 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 131 of the Complaint.

        132.    Admit the allegations contained in paragraph 132 of the Complaint[A1].


        133.    Deny the allegations contained in paragraph 133 of the Complaint.

        134.    Deny the allegations contained in paragraph 134 of the Complaint.

        135.    Deny the allegations contained in paragraph 130 of the Complaint.

        136.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 135 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 136 of the Complaint.

        137.    Deny the allegations contained in paragraph 137 of the Complaint.

        138.    Deny the allegations contained in paragraph 138 of the Complaint.

        139.    Deny the allegations contained in paragraph 139 of the Complaint.

        140.    Deny the allegations contained in paragraph 140 of the Complaint.

        141.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 140 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 142 of the Complaint.

        142.    Deny the allegations contained in paragraph 142 of the Complaint.

        143.    Deny the allegations contained in paragraph 143 of the Complaint.

        144.    Deny the allegations contained in paragraph 144 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 20 of 27 PageID #: 104




        145.    Deny the allegations contained in paragraph 145 of the Complaint.

        146.    Deny the allegations contained in paragraph 146 of the Complaint.

        147.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 146 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 147 of the Complaint.

        148.    Deny the allegations contained in paragraph 148 of the Complaint.

        149.    Deny the allegations contained in paragraph 149 of the Complaint.

        150.    Deny the allegations contained in paragraph 150 of the Complaint.

        151.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 150 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 151 of the Complaint.

        152.    Deny the allegations contained in paragraph 152 of the Complaint.

        153.    Deny the allegations contained in paragraph 153 of the Complaint.

        154.    Deny the allegations contained in paragraph 154 of the Complaint.

        155.    Deny the allegations contained in paragraph 155 of the Complaint.

        156.    Deny the allegations contained in paragraph 156 of the Complaint.

        157.    Deny the allegations contained in paragraph 157 of the Complaint.

        158.    Repeat and reallege each and every response to the allegations contained in

 paragraphs 1 to 157 of the Complaint as if set forth herein in response to the allegations contained

 in the paragraph 158 of the Complaint.

        159.    Deny the allegations contained in paragraph 159 of the Complaint.

        160.    Deny the allegations contained in paragraph 160 of the Complaint.

        161.    Deny the allegations contained in paragraph 161 of the Complaint.

        162.    Deny the allegations contained in paragraph 162 of the Complaint.
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 21 of 27 PageID #: 105




        163.    Deny the allegations contained in paragraph 163 of the Complaint.

                                   AFFIRMATIVE DEFENSES

        164.    Ms. Jose willingly, voluntarily, and without coercion traveled alone to the U.S. Ms.

 Jose happily resided without coercion with Chinnamma Joshua and Jacob Joshua and then Binny

 Koshy and Betsy Koshy. Ms. Jose was loved and respected by all Defendants and their children.

 Ms. Jose expressed that she wanted to live in the U.S., that she liked living with the Defendants,

 and that she wanted a “green card” so she could lawfully and permanently remain in the U.S.

 Binny Koshy and Betsy Koshy paid a law firm to assist with a “green card” application for Ms.

 Jose and Ms. Jose was kept informed of the status of the application. Ms. Jose asked Chinnamma

 Joshua and Binny Koshy to hold her passport for safekeeping but she always had access to her

 actual passport and at most relevant times she had a copy of her passport. In and after 2015 she

 had her actual passport. At all relevant times she had her Indian identification card.

        165.    Ms. Jose was paid for the work she performed voluntarily and freely. Ms. Jose was

 employed and paid by Chinnamma Joshua, Jacob Joshua, Binny Koshy, and Betsy Koshy from on

 or about May 24, 2009 to on or about August 9, 2018, and she also received without charge inter

 alia meals, lodging, clothing, personal and hygienic necessities, domestic and international calls,

 medical, ophthalmological, and dental care, and prescription and over-the-counter medicine. Ms.

 Jose arranged her own work schedule of more than 2.5 hours and less than 5 hours on weekdays

 with no work performed on weekends.

        166.    Ms. Jose was never confined to the Defendants’ households and she was not

 surveilled. Without supervision, Ms. Jose was driven to and from her preferred church by the

 Defendants or by Ms. Jose’s friends from church for Saturday and Sunday services, special church

 meetings, retirements, birthday luncheons, and Christmas, Thanksgiving, and New Year’s Eve

 fellowships, most morning and evening services each of the 40 days and 21 days of fasting and
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 22 of 27 PageID #: 106




 prayer services, and she received pastoral visits at home from up to six pastors. Ms. Jose

 communicated almost daily with her family and others by telephone, Whatsapp, Skype, and

 Facetime without limitation by the Defendants. Ms. Jose relaxed or slept in the afternoons and

 frequently took afternoon and evening walks in the neighborhood by herself, with Chinnamma

 Joshua or with the family dog with whom she enjoyed walking.

        167.    Ms. Jose was not a trafficking victim. Upon information and belief, Ms. Jose only

 claimed victim status as a means of obtaining a special visa for herself and potentially certain of

 her family members to remain in the United States as she always wanted, to receive certain federal

 and state benefits, to be lawfully employed, and to qualify for a “green card” which Ms. Jose and

 the Defendants learned she would not obtain otherwise because she had illegally overstayed her

 tourist visa. Ms. Jose never intended to return to India and reunite with her three daughters,

 brother, mother and, before his death, her father.

                                FIRST AFFIRMATIVE DEFENSE

        168.    The Complaint and each claim purported to be alleged therein, fails to state a claim

 against the Defendants upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

        169.    Ms. Jose’s claims are barred in whole or part as against the Defendants all of whom

 acted with reasonable grounds for believing that their alleged actions or omissions were not in

 violation of federal or New York State law and they acted in good faith by providing Ms. Jose with

 paid employment and providing her without charge inter alia meals, lodging, clothing, personal

 and hygienic necessities, domestic and international calls, medical, ophthalmological, and dental

 care, and prescription and over-the-counter medicine. Ms. Jose’s decision to apply for a “green

 card” was made after receiving the advice of legal counsel through others.

        170.    Ms. Jose expressed that she wanted to live in the U.S. and she was happy with her
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 23 of 27 PageID #: 107




 life and her work in the households, and that she had negotiated her wages. She wanted a “green

 card” so she could lawfully and permanently remain in the U.S. Acting in good faith, Binny Koshy

 and Betsy Koshy acquiesced to Ms. Jose’s request to employ her in order to facilitate her “green

 card” application although she had been advised that an illegal immigrant could not get a “green

 card.” Acting in good faith, Chinnamma Joshua and Jacob Joshua paid Ms. Jose her wages as she

 instructed which included wire transfer of her wages to accounts overseas and Ms. Jose’s request

 to transfer her wages only after they had sufficiently accumulated so as to reduce wire transfer fees

 which would otherwise occur for each transfer. Ms. Jose did not want to pay a separate wire

 transfer fee each time she was paid for her work.

        171.    Acting in good faith, Binny Koshy and Betsy Koshy paid a law firm up to $4,000

 to assist with a “green card” application for Ms. Jose and Ms. Jose was kept informed of the status

 of the application. Ms. Jose asked Chinnamma Joshua and Binny Koshy to hold her passport for

 safekeeping, and acting in good faith, Chinnamma Joshua and Binny Koshy did so, but she always

 had her Indian identification card and access to her actual passport and at most relevant times she

 had a copy of her passport and in and after 2015 she had her actual passport.

        172.       Acting in good faith, Ms. Jose was provided with the immigration attorney’s

 telephone number and address. Ms. Jose’s “green card” application process was explained to her

 in detail in Malayalam. Ms. Jose was provided with copies of the correspondence between Asha

 Joshua, Binny Koshy and the immigration attorney.

        173.    Acting in good faith, Finney Joshua and Beena Joshua gifted $2,000 to Ms. Jose to

 be used towards the ministry work of her daughter’s husband in India, paid for the funeral in India

 of Ms. Jose’s father which she declined to attend and paid for recording the funeral so Ms. Jose

 would watch it.

                                THIRD AFFIRMATIVE DEFENSE
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 24 of 27 PageID #: 108




        174.    Ms. Jose’s claims are barred in whole or part as against defendants Finney Joshua,

 Beena Joshua, Philip Joshua and Asha Joshua none of whom were Ms. Jose’s “employer” under

 federal or New York State Law.

        175.    Ms. Jose and the Koshy family were guests in the home of Finney Joshua and Beena

 Joshua while construction was being performed on the Koshys’ home. Ms. Jose performed no

 services for the benefit of Finney Joshua, Beena Joshua or their two children.

        176.    Chinnamma Joshua and Jacob Joshua employed Ms. Jose in the home also occupied

 by Asha Joshua and Philip Joshua. Ms. Jose performed no services for the benefit of Philip Joshua,

 Asha Joshua and their three children.

                              FOURTH AFFIRMATIVE DEFENSE

        177.    One or more of the Defendants employed and housed Ms. Jose from May 24, 2009

 to on or about August 9, 2018. Ms. Jose’s claims are barred in part or whole by applicable Federal

 and New York State statute of limitations.

                                FIFTH AFFIRMATIVE DEFENSE

        178.    Ms. Jose’s claims for punitive or liquidated damages are barred in whole or part on

 the ground that the Defendants did not willfully violate, as alleged, any federal or New York State

 labor laws.

                                SIXTH AFFIRMATIVE DEFENSE

        179.    The Complaint fails to state a claim upon which relief consisting of compensatory

 or liquidated damages or any other damages, interests, costs, or fees allowed by applicable law

 may be granted.

                              SEVENTH AFFIRMATIVE DEFENSE

        180.    Ms. Jose’s claims are barred in whole or in part to the extent that some or all of the

 disputed time is not compensable pursuant to the provisions of the Portal-to-Portal Act of 1947
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 25 of 27 PageID #: 109




 and/or New York law.

                                EIGHTH AFFIRMATIVE DEFENSE

        181.    Defendants assert all affirmative defenses provided by Section 195 of the New

 York Law and all statutory affirmative defenses to New York State record keeping requirements.

                                 NINTH AFFIRMATIVE DEFENSE

        182.    Any and all wages owed to Ms. Jose have been paid in full. Ms. Jose’s claims are

 barred in whole or in part by payment.

                                TENTH AFFIRMATIVE DEFENSE

        183.    Ms. Jose was exempt from overtime pay under the live-in domestic service worker

 under federal and New York State law.

                              ELEVENTH AFFIRMATIVE DEFENSE

        184.    Ms. Jose is not entitled to any compensation for the time when she was not on duty.

                               TWELFTH AFFIRMATIVE DEFENSE

        185.    Defendants are entitled to a credit or setoff for the value of the meals, lodging,

 clothing, domestic and international calls, medical, ophthalmological, and dental careand other

 valuable compensation Ms. Jose received.       [A2]


                              THIRTEENTH AFFIRMATIVE DEFENSE

        186.    The Complaint, and each claim purported to be alleged therein, is barred in whole

 or in part, by the equitable doctrines of laches.

                            FOURTEENTH AFFIRMATIVE DEFENSE

        187.    The Court should not exercise supplemental jurisdiction over the counts in the

 Complaint that purport to arise under the New York State law.

                              FIFTEENTHAFFIRMATIVE DEFENSE
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 26 of 27 PageID #: 110




        188.    This Court lacks subject matter jurisdiction over the claims and/or personal

 jurisdiction over the Defendants.

        WHEREFORE, defendants pray for dismissal of the Complaint, with prejudice, together

 with costs and disbursements of this action including reasonable attorneys’ fees and such other

 and further relief as the Court may deem just and proper.

 Dated: New York, New York
        October 18, 2019

                                             MCKEW LAW FIRM, PLLC
                                             Attorneys for Defendants


                                             By:     /s/ Mark L. McKew
                                                     Mark L. McKew
                                             1725 York Ave., Suite 29A
                                             New York, NY 10128
                                             Tel.: (212) 876-6783
                                             Fax: (646) 478-9090
                                             Email: mmckew@mckewnylaw.com

                                             MINTZ & GOLD LLP
                                             Elliot G. Sagor, Esq.
                                             600 Third Ave., 25th Fl.
                                             New York, NY 10016
                                             Email: sagor@mintzandgold.com
                                             Tel: (212) 696-4848
                                             Fax: (347) 696-1231
Case 2:19-cv-04583-GRB-ST Document 21 Filed 10/21/19 Page 27 of 27 PageID #: 111




  TO:

  GREENBERG TRAURIG, LLP (via ECF)
  Alan Mansfield, Esq.
  Daniel Friedman, Esq.
  Noah Lindenfeld, Esq.
  200 Park Avenue
  New York, NY 10166
  Tel: (212) 801 -9200
  Fax: (212) 801-6400
  mansfielda@gtlaw.com
  friedmand@gtlaw.com
  lindenfeldn@gtlaw.com
  Attorneys for Plaintiff

  THE LEGAL AID SOCIETY (via ECF)
  Janet Sabel, Esq.
  Young Lee, Esq.
  Sumani Lanka, Esq.
  199 Water St., 3rd Floor
  New York, NY 10038
  Tel: (212) 577-3300
  Fax: (646) 616-9468
  svlanka@legal-aid.org
  Attorneys for Plaintiff
